Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 15
Cancelled: None
Added: 27
Therefore, claims 1-27 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, The prior art teaches a display apparatus, comprising: 
a substrate having a display area and a peripheral area, the peripheral area being outside the display area; 
a display unit on the display area of the substrate, the display unit including a pixel circuit and a display device electrically connected to the pixel circuit; 
a driver in the peripheral area of the substrate and configured to provide a signal to the display device; and 
an output wiring configured to transmit the signal from the driver to the display device, at least a part of the output wiring overlapping the driver, wherein 
the driver includes a scan driver configured to provide a scan signal for driving the display device, the scan driver disposed outside the display unit and a light emission control driver disposed outside the scan driver, and
the output wiring is a scan line, and at least a portion of the scan line overlaps the scan driver so as to pass between at least two driver circuits of the scan driver. 
However, the prior art, alone or in an obvious combination, does not teach the above limitations wherein the output wiring passes over the scan driver and has a contact portion connected to the scan driver in a region between the scan driver and the light emission control driver.
The similar limitations are embodied in the similar apparatus of independent claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625